Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 12,
2012 (the “Effective Date”), is between Biota Pharmaceuticals, Inc., a Delaware
corporation, formally known as Nabi Biopharmaceuticals, (the “Company”), and
Russell H. Plumb (the “Executive”).

WHEREAS, the Company desires to avail itself of the Executive’s employment in a
senior executive capacity and to compensate him for such employment; and

WHEREAS, the Executive is willing to be employed by the Company upon the terms
and subject to the conditions contained in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Position, Duties and Responsibilities.

(a) During the Term (as defined in Section 2), the Executive shall serve as the
Chief Executive Officer (CEO) and President of the Company consistent with the
by-laws of the Company, and shall be responsible for the duties identified in
the attached Appendix I, such other duties as are attendant to such offices and
such other managerial duties and responsibilities with the Company, its
affiliates, subsidiaries or divisions consistent with such positions as may be
assigned by the Board of Directors of the Company (the “Board”). The Executive
shall devote his full energies, interest, abilities and productive time to the
business and affairs of the Company and to promoting its best interests, and
agrees that during the Term, the Company shall be the Executive’s sole employer.
Notwithstanding anything herein to the contrary, the Executive shall be
permitted to (i) manage his personal investments, (ii) serve on the board of
directors of civic and charitable organizations, and (iii) serve on the board of
directors of one non-competing company, in a role other than Chairman, subject
to obtaining written authorization in advance from the Board, which shall not be
unreasonably withheld. The Executive and the Company mutually acknowledge and
agree that his duties shall be performed from the Atlanta, Georgia metropolitan
area or another metropolitan area in the Unites States mutually acceptable to
the Executive and the Board provided, however, that for the first six (6) months
from the Employment Date, his duties will be performed from the Company’s
current principal offices in Maryland or at such other places, including the
Executive’s principal residence in Florida, as shall be initially necessary
according to the needs, business and opportunities of the Company. The Executive
also acknowledges that the performance of his duties hereunder may require
substantial travel from time to time.

(b) The Company agrees to nominate Executive for election, and the Executive
agrees to accept such nomination, to serve as a director of the Company during
the Term without any compensation therefor other than that specified in this
Agreement if elected to such position by the stockholders of the Company. The
Company agrees that during the Term, the Company shall include the Executive in
the management slate for election as a director at every stockholders’ meeting
at which his term as a director would otherwise expire. Upon termination of the
Executive’s employment for any reason, Executive agrees to promptly tender his
resignation as a director of the Company and as an officer and director of any
subsidiary of the Company.



--------------------------------------------------------------------------------

(c) Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company (the “Company Policies”) do not and shall not constitute a contract of
employment and do not and shall not create any vested rights; and that any such
provisions may be changed, revised, modified, suspended, canceled, or eliminated
by the Company at any time, in its sole discretion, with or without notice.

(d) Executive shall comply with all applicable Company Policies, which may be in
effect from time to time during the Term. Copies of all such Company Policies
may be examined in the Human Resource Department of the Company. If a provision
in any Company Policy conflicts with this Agreement, the terms of this Agreement
shall prevail.

Section 2. Term of Employment.

The term of the Executive’s employment under this Agreement shall begin on the
Effective Date, or if the Executive’s employment actually begins after the
Effective Date, the Employment Date (as defined in Section 3(d) below) and
continue through December 31, 2013, and thereafter shall be renewed
automatically for successive one (1) year periods (without any action by either
party) effective as of January 1st of each year, unless the Executive’s
employment under this Agreement is earlier terminated in accordance with
Section 4. Executive may elect not to renew his employment under this Agreement
for any reason upon ninety (90) days prior written notice. For purposes of this
Agreement, “Term” means the term of the Executive’s employment under this
Agreement.

Section 3. Compensation; Benefits; Expenses.

(a) Base Salary. For services rendered by the Executive hereunder during the
Term, the Company shall pay the Executive an annual salary equal to Five Hundred
and Twenty-Five Thousand U.S. Dollars ($525,000), less standard and customary
deductions and withholdings, payable in equal installments at the times and
pursuant to the procedures regularly established for the payment of salaries
generally to employees, and as they may be amended by the Company during the
Term. The Executive’s salary will be reviewed from time-to-time by the Board, a
committee of the Board, or otherwise in accordance with the Company’s
established procedures for adjusting salaries, and shall be subject to increases
(but not decreases, except pursuant to an across-the-board salary reduction as
described in Section 4(a)(iv)(B)). The Executive’s ceasing to serve additionally
as President of the Company shall not result in a reduction in such salary.

(b) Incentive Compensation. The Executive shall be eligible to participate in
such bonus and incentive (including stock option and other equity-based)
compensation plans of the Company in which other executives of the Company are
generally eligible to participate, as the Board or a committee thereof shall
determine from time to time in its sole discretion, subject to and in accordance
with the terms and provisions of such plans. Subject to the terms and conditions
of such bonus and incentive compensation plans, the Executive’s annual cash
incentive compensation shall be targeted at not less than 55% of his then annual
salary. Any cash incentive compensation earned shall be paid to the Executive by
no later than March 15th of the year following the year in which such cash
incentive compensation was earned.

 

2



--------------------------------------------------------------------------------

(c) Benefits. The Company shall provide the Executive with the right to
participate in and to receive benefits from the group life, group disability and
medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.

(d) Equity Incentives. As an inducement to entering into this Agreement, on the
first day of Executive’s actual employment with the Company (the “Employment
Date), which may differ from the Effective Date, the Executive shall be granted
an equity-based incentive award consisting of (i) a restricted stock unit equal
to one half of 1% (0.50%) of the then outstanding shares of the common stock of
the Company on a fully diluted basis, one-third of which will be fully vested
ninety (90) days after the Employment Date, and the other two-thirds of which
shall vest in two equal installments on the first and second anniversary of the
Employment Date, and (ii) a stock option with a ten (10) year term, which shall
vest in three equal installments on the first, second and third anniversary of
the Employment Date, to purchase 2.0% of the then outstanding shares of the
common stock of the Company on a fully diluted basis at a price per share equal
to the fair market value of such common stock on the Employment Date. The
underlying shares of common stock issuable pursuant to these restricted stock
units and stock option grants shall be registered by the Company on Form S-8
within ninety (90) days of the Employment Date. All related terms and conditions
of these equity-based awards shall be included in restricted stock unit and
stock option agreements, the forms of which are included herein as Exhibits 1
and 2, respectively. In addition, during the Term, the Executive shall be
eligible to receive equity-based incentive awards from time to time under the
Company’s 2007 Omnibus Equity & Incentive Plan, or any amended or successor plan
thereto.

(e) Reimbursement of Expenses. It is contemplated that in connection with the
Executive’s employment hereunder, he may be required to incur business,
entertainment and travel expenses. The Company agrees to promptly reimburse the
Executive in full for all reasonable out-of-pocket business, entertainment and
other related expenses (including all reasonable expenses of travel and living
expenses while away from home on business or at the request of, and in service
of, the Company) incurred or expended by him incident to the performance of his
duties hereunder, provided that the Executive properly accounts for such
expenses in accordance with the policies and procedures established by the Board
and applicable to the executives of the Company.

(f) Vacations, Holidays and Personal Days. During the Term, the Executive shall
accrue five (5) weeks of paid vacation during each full calendar year of his
employment. Such vacation may be taken, in the Executive’s discretion, at such
time or times as are not inconsistent with the reasonable business needs of the
Company and do not materially interfere with the operations of the Company. The
Executive shall also be entitled to all paid holidays and personal days given by
the Company to its executives located in the United States. Vacation, holiday
and personal days shall additionally be subject to applicable Company Policies.

Section 4. Termination.

(a) The Executive’s employment under this Agreement may be terminated under the
following circumstances:

(i) Death. The Executive’s employment shall immediately terminate upon his
death.

 

3



--------------------------------------------------------------------------------

(ii) Disability. In the event the Executive shall be unable to render the
services or perform his duties contemplated hereunder by reason of “Disability,”
as such term is defined in the Company’s Long Term Disability Plan or policy,
the Company shall have the right to terminate the Executive’s employment under
this Agreement immediately upon notice to the Executive.

(iii) Termination of Employment by the Company for Cause. The Company may
terminate the employment of the Executive immediately for Cause (as hereinafter
defined). The term “Cause,” as used herein, shall mean (1) the Executive’s
willful misconduct, gross negligence, dishonesty or fraud in the performance of
his duties hereunder; or (2) the material breach of this Agreement by the
Executive, after written notice of such breach from Company (which notice shall
describe in reasonable detail the breach), and, if curable, the breach has not
been cured by Executive within fifteen (15) days; or (3) the Executive’s willful
refusal or failure to perform his duties hereunder or under any lawful directive
of the Board or the Chairman of the Board, as the case may be, which is
consistent with his title and position, for fifteen (15) days after receiving
written notice of such refusal or failure; or (4) the conviction, plea of guilty
or nolo contendere of the Executive in respect of any felony involving moral
turpitude (other than a driving offense involving no serious bodily injury to
others), dishonesty, theft or unethical business conduct.

(iv) Termination of Employment by Executive for Good Reason. The Executive may
resign and terminate his employment hereunder for Good Reason (as defined below)
by providing written notice thereof within sixty (60) days from the occurrence
of the event that the Executive is deeming Good Reason, and such condition, if
curable, continues to exist uncured for thirty (30) days following the Company’s
receipt of such notice. Such termination will be effective thirty (30) days from
the end of such cure period. For purposes of this Agreement, “Good Reason” shall
mean there has occurred, without the express written consent of the Executive:

(A) the assignment to the Executive of any duties materially inconsistent with
his status as the Chief Executive Officer of the Company, a material diminution
in the nature or status of his responsibilities or the Company’s failure to
include the Executive in its slate for election as a director at any
stockholders’ meeting occurring during the Term at which his term as a director
would otherwise expire; provided, however, that neither the Executive’s ceasing
to serve as the Company’s President, nor the failure of the Company’s
stockholders to elect the Executive as a director shall be a “Good Reason”; or

(B) a reduction by the Company in the Executive’s salary as in effect on the
Effective Date or as the same may be increased from time to time, except for
across-the-board salary reductions similarly affecting all executives of the
Company; or

(C) (1) commencing six (6) months after the Employment Date, locating the
Company’s principal executive offices outside of the Atlanta, Georgia
metropolitan area, or another metropolitan area in the Unites States mutually
acceptable to the Executive and the Board, or thereafter, a relocation of the
Company’s principal executive offices that results in an increased commuting
distance of thirty (30) miles or more, or (2) the Company’s requiring the
Executive to perform his duties anywhere other than the Company’s principal
executive offices; provided that, in any case, required travel on the Company’s
business to an extent consistent with the Executive’s responsibilities shall not
constitute “Good Reason;” or

 

4



--------------------------------------------------------------------------------

(D) the failure by the Company to continue in effect without any material
adverse change any cash, equity-based or other incentive compensation plan in
which the Executive was participating, or the failure by the Company to continue
the Executive’s participation therein, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan or participation; or

(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company’s life insurance, medical, health-and-accident, or disability plans in
which the Executive was participating, the taking of any action by the Company
that would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any other material fringe benefits enjoyed by the
Executive, or the failure by the Company to provide the Executive with the
number of paid vacation days to which the Executive is entitled, except for
across-the-board changes in such benefits similarly affecting all executives of
the Company; or

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15 hereof; or

(G) a material breach of this Agreement by the Company after notice of such
breach (which notice shall describe in reasonable detail the breach), and, if
curable, after thirty (30) days from receipt of written notice from Executive,
the breach is not cured.

(v) Terminations other than for Cause, Good Reason, Disability or upon Death. In
addition to the foregoing, either party may terminate the Executive’s employment
under this Agreement at any time by providing thirty (30) days prior written
notice of his or its desire to terminate.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than a termination pursuant to
Section 4(a)(i) above) shall be communicated by written notice of termination to
the other party.

Section 5. Compensation Upon Termination.

(a) Compensation Upon Termination Due to Death. In the event of the death of the
Executive during the Term, the Executive’s designated beneficiary, or, in the
absence of such designation, the estate or other legal representative of the
Executive (collectively, the “Estate”) shall be paid, an amount equal to the sum
of the Executive’s unpaid salary and any earned but unpaid vacation and cash
incentive compensation through such termination within sixty (60) days of the
Executive’s death; provided, however, that any cash incentive compensation
conditioned upon the satisfaction of performance goals shall not be deemed
earned or payable unless such performance goals have been achieved or otherwise
satisfied, as of such termination. The Estate shall be entitled to other vested
death benefits in accordance with the terms of the Company’s benefit programs
and plans.

(b) Compensation Upon Termination for Disability. If the Executive’s employment
hereunder is terminated for Disability, the Executive shall be entitled to
receive (if entitled thereto) disability compensation and benefits in accordance
with the Company’s benefit programs and plans. In addition, Executive shall be
entitled to receive, within sixty (60) days after the date of such termination,
any unpaid salary and any earned but unpaid vacation and cash incentive
compensation through such termination; provided, however, that any cash
incentive compensation conditioned upon the satisfaction of performance goals
shall not be deemed earned or payable unless such performance goals have been
achieved or otherwise satisfied, as of such termination of employment.

 

5



--------------------------------------------------------------------------------

(c) Compensation Upon Termination for Cause or Voluntary Termination by
Executive Without Good Reason. If the Executive’s employment is terminated by
the Company for Cause or voluntarily by the Executive without Good Reason, the
Company shall pay the Executive his unpaid salary and any accrued but unpaid
vacation through such termination date, and the Company shall have no further
financial obligations to the Executive. All amounts payable under this
Section 5(c) shall be paid within sixty (60) days after the date of such
termination.

(d) Compensation Upon Termination in Connection With a Change in Control (other
than for Cause, without Good Reason, Disability or upon Death).

(i) If the Executive’s employment is terminated by the Executive for Good Reason
or by the Company for any reason other than pursuant to Section 4(a)(i),
4(a)(ii) or 4(a)(iii) hereof, in either case, within three (3) months prior to
or one (1) year after the consummation of a Change in Control (as hereafter
defined) (or otherwise in contemplation of a Change in Control that is
reasonably likely to occur), the Company shall pay to the Executive (or in the
event of the Executive’s death, the Estate) a lump-sum cash amount equal to the
sum of (w) the Executive’s unpaid salary and vacation through such termination;
plus (x) any cash incentive compensation earned and unpaid through such
termination; provided, however, that any cash incentive compensation conditioned
upon the satisfaction of performance goals shall not be deemed earned or payable
unless such performance goals have been achieved or otherwise satisfied; as of
such termination; plus (y) the product of (A) a fraction, the numerator of which
is the number of months in the Change in Control Severance Period (as hereafter
defined) and the denominator of which is 12 and (B) the sum of (1) Executive’s
annual base salary as then in effect and (2) the cash incentive compensation
paid to the Executive in respect of the most recent fiscal year prior to the
year in which the Change in Control occurs; plus (z) a payment equal to the
present value of the premium payments that would be made by the Company if
Executive were to continue to be covered under the Company’s group health, life
and disability insurance for the Change in Control Severance Period, which
amount shall be determined by the Company in its sole discretion. All amounts
payable under clauses (w) and (x) of this Section 5(d)(i) shall be paid within
sixty (60) days after such termination of employment and all amounts payable
under clauses (y) and (z) of this Section 5(d)(i) shall be paid upon the
effectiveness of the release referenced in Section 5 (f) below, or upon
Executive’s death, if earlier, (provided that, if the sixty (60) day period
referred to in Section 5(f) below overlaps two calendar years, such payment
shall not be made earlier than the first payroll date in the second calendar
year). The “Change in Control Severance Period” shall be twenty-four
(24) months.

(ii) Notwithstanding any other provision herein to the contrary, in the event
that the Executive becomes entitled to any payments under Section 5(d)(i) or
otherwise, (“Termination Payments”) and any portion of such Termination
Payments, when combined with any other payments or benefits provided to the
Executive (including, without limiting the generality of the foregoing, by
reason of any stock options), in the absence of this Section 5(d)(ii), would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then (subject to
Section 5(d)(iii) hereof) Termination Payments shall be reduced such that none
of the Termination Payments and any other payments or benefits received or to be
received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the

 

6



--------------------------------------------------------------------------------

terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change in Control or any person
having such a relationship with the Company or such person as to require
attribution of stock ownership between the parties under Section 318(a) of the
Code) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code. For purposes of applying the foregoing sentence,
if in the opinion of tax counsel selected by the Company and reasonably
acceptable to the Executive, such payments or benefits (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code, then such amounts shall be excluded
from any such calculation. Furthermore, in determining the maximum amount of the
payments to the Executive which would not constitute a parachute payment within
the meaning of Sections 280G(b)(l) and (4) of the Code, the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code or any applicable proposed or final Treasury
Regulations promulgated under the Code. Any reduction in Termination Payments
under this Section 5(d)(ii) shall be done first by reducing any cash payments
with the last payment reduced first; next any equity or equity derivatives that
are included under Code Section 280G at full value rather than accelerated
value, with the highest value reduced first; next any non-cash, non-equity-based
benefits, with the latest scheduled benefit reduced first; finally any equity or
equity derivatives based on accelerated value shall be reduced with the highest
value reduced first (with all equity and equity derivative values to be
determined under Treasury Regulation Section 1.280G-1, Q&A 24).

(iii) If the net after-tax amount of the Termination Payments which would be
payable to the Executive in the absence of the reduction described in
Section 5(d)(ii) above exceeds the net after-tax amount of the Termination
Payments which would be payable to the Executive if the reduction described in
Section 5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by tax counsel selected by the Company
and reasonably acceptable to the Executive, whose determination will be binding
on both the Executive and the Company.

(iv) For purposes of this Agreement, a “Change in Control” of the Company shall
mean (A) the consummation of a merger or consolidation of the Company in which
the stockholders of the Company immediately prior to such merger or
consolidation would not, immediately after the merger or consolidation,
beneficially own (as such term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
shares representing in the aggregate 45% or more of the combined voting power of
the securities of the corporation issuing cash or securities in the merger or
consolidation (or of its ultimate parent corporation, if any); (B) the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other

 

7



--------------------------------------------------------------------------------

than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 45% of the combined voting power of the
voting securities of which are owned by persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale;
(C) during any period of two (2) consecutive years, the first year of which
shall not be earlier than 2015, individuals who at the beginning of such period
constitute the Board, including for this purpose any new director whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period or whose election or nomination for election was
previously so approved but excluding for this purpose any such new director
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A under the Exchange Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, corporation, partnership,
group, association or other entity or Person (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than the Board, cease for any reason
to constitute a majority thereof; or (D) such other similar transaction not
specifically identified above, which in the sole discretion of the Board (or
committee thereof) effectively constitutes a change in control of the Company.

(e) Compensation Upon All Other Terminations. If the Company terminates the
Executive’s employment under this Agreement for any reason other than pursuant
to Section 4(a)(i), 4(a)(ii), 4(a)(iii) or Section 5(d) or if Executive
terminates his employment for Good Reason other than pursuant to Section 5(d),
then the Company shall pay Executive a lump sum equal to the sum of
(v) Executive’s unpaid salary through such termination; plus (w) any cash
incentive compensation earned and unpaid through such termination; provided,
however, that any cash incentive compensation conditioned upon the satisfaction
of performance goals shall not be deemed earned or payable unless such
performance goals have been achieved or satisfied as of such termination; plus
(x) the Executive’s salary for the Severance Period (as defined below); plus
(y) the product of (1) a fraction, the numerator of which is the number of
months in the Severance Period and the denominator of which is 12 and (2) the
cash incentive compensation paid to the Executive in respect of the most recent
fiscal year prior to the year in which such termination occurs; plus (z) an
amount equal to the present value of the premium payments that would be made by
the Company if Executive were to continue to be covered under the Company’s
group health, life and disability insurance for the Severance Period, which
amount shall be determined by the Company in its sole discretion. All amounts
payable under clauses (v) and (w) of this Section 5(e) shall be paid within
sixty (60) days after such termination of employment and all amounts payable
under clauses (x), (y) and (z) of this Section 5(e) shall be paid in cash in a
lump-sum upon the effectiveness of the release referenced in Section 5
(f) below, or upon Executive’s death, if earlier (provided that, if the sixty
(60) day period referred to in Section 5(f) below overlaps two calendar years,
such payment shall not be made earlier than the first payroll date in the second
calendar year). The “Severance Period” shall be eighteen (18) months.

(f) Notwithstanding anything else contained herein, the obligation of the
Company to make any severance payments to the Executive hereunder (other than
accrued and unpaid salary, earned and unpaid cash incentive compensation and
other payments required under law) shall be conditioned upon (i) the execution
and delivery by the Executive of a release from liability in favor of the
Company in form and substance reasonably satisfactory to the Company, such that
said release is effective, with all revocation periods having expired
unexercised, within sixty (60) days after the date of the Executive’s
termination of employment and (ii) the Executive having tendered his resignation
as a director of the Company and as an officer and director of any subsidiary of
the Company.

 

8



--------------------------------------------------------------------------------

(g) The parties hereto agree that any termination of the Executive’s employment
for Good Reason or by the Company other than for Cause is intended to qualify as
an “involuntary separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(n). Thus, no severance payment required pursuant to
Sections 5(d) or 5(e) shall occur unless and until Executive incurs a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h).

Section 6. Confidentiality.

(a) Each Item, Trade Secret and piece of Confidential Information (in each case,
as defined below) that has come or comes into Executive’s possession by reason
of his employment hereunder are the property of the Company and shall not be
used by Executive in any way except in the course of his employment by, and for
the benefit of, the Company. Executive will not remove any Items from premises
owned or leased by the Company except as his duties shall require, and upon
termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to the Chairman of the Board.

(b) Executive will preserve as confidential all Confidential Information that
has been or may be obtained by him. Executive will not, without written
authority from the Company, use for his own benefit or purposes, or disclose to
others, either during his employment or for two (2) years thereafter, any
Confidential Information or any copy or notes made from any Item embodying
Confidential Information except as required by his employment with the Company
or to the extent disclosure is or may be required by a statute, by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.

(c) Executive agrees to hold in confidence all Trade Secrets of the Company that
come to his knowledge during or in connection with his employment by the Company
and shall not disclose, publish or make use of at any time after the date hereof
such Trade Secrets without the prior written consent of the Company for as long
as the information remains a Trade Secret.

(d) Executive understands that any entrusting of Confidential Information or
Trade Secrets to him by the Company is done in reliance on a confidential
relationship arising out of his employment with the Company. Executive further
understands that Confidential Information or Trade Secrets that he may acquire
or to which he may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of suppliers, customers and patients, methods of manufacture, and
cost and pricing data is of great value to the Company.

 

9



--------------------------------------------------------------------------------

(e) Executive agrees that following termination of his employment with the
Company, Executive will, if at all possible before answering but in any event as
soon thereafter as practicable, make every effort to contact the Company’s
General Counsel or Chairman of the Board of Directors if Executive is served
with a subpoena or other legal process asking for a deposition, testimony or
other statement, or other potential evidence to be used in connection with any
lawsuit to which the Company is a party or involving Executive’s employment with
the Company or any Confidential Information or Trade Secret of the Company.

(f) For purposes of this Agreement: (i) “Confidential Information” means
information relating to the present or planned business of the Company which has
not been released publicly by authorized representatives of the Company.
Executive understands that Confidential Information may include, for example,
discoveries, inventions, know-how and products, customer, patient, supplier and
competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. Executive understands further that Confidential Information also
includes all information received by the Company under an obligation of
confidentially to a third party; (ii) “Items” include documents, reports,
drawings, photographs, designs, specifications, formulae, plans, samples,
research or development information, prototypes, tools, equipment, proposals,
marketing or sales plans, customer information, customer lists, patient lists,
patient information, regulatory files, financial data, costs, pricing
information, supplier information, written, printed or graphic matter, or other
information and materials that concern the Company’s business that come into
Executive’s possession or about which Executive has knowledge by reason of his
employment; and (iii) “Trade Secrets” include all information, including a
formula, pattern, process, compilation, program, device, method, or technique
that (A) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and (C) otherwise satisfies the requirements of the [Georgia Trade
Secrets Act].

Section 7. Proprietary Information.

(a) All Inventions (as defined below) related to the present or planned business
of the Company, which have been or are conceived or reduced to practice by
Executive, either alone or with others, during the period of his employment or
during a period of one (1) year after termination of such employment, whether or
not done during his regular working hours, are the sole property of the Company.
The provisions of this paragraph shall not apply to an invention for which no
equipment, supplies, facilities or confidential or trade secret information of
the Company was used and which was developed entirely on Executive’s own time,
unless (a) the invention relates to (i) the business of the Company, or (ii) the
Executive’s actual or demonstrably anticipated research or development for the
Company, or (b) the invention results from any work performed by Executive for
the Company.

(b) Executive will disclose promptly and in writing to the Company, through the
Chairman of the Board or General Counsel, all Inventions which are covered by
this Agreement, and Executive agrees to assign to the Company or its nominee all
his right, title, and interest in and to such Inventions. Executive agrees not
to disclose any of these Inventions to others, without the express consent of
the Company. Executive will, at any time during or after his employment, on
request of the Company, execute specific assignments in favor of the Company or
its nominee of his interest in and to any of the Inventions covered by this
Agreement, as well as execute all papers, render all assistance, and perform all
lawful acts which the Company considers necessary or advisable for the
preparation, filing, prosecution, issuance,

 

10



--------------------------------------------------------------------------------

procurement, maintenance or enforcement of patent applications and patents of
the United States and foreign countries for these Inventions, and for the
transfer of any interest Executive may have. Executive will execute any and all
papers and documents required to vest title in the Company or its nominee in the
above Inventions, patent applications, patents, and interests. Executive
understands that if he is not employed by the Company at the time he is
requested to execute any document under this Section 7(b), Executive shall
receive fifty dollars ($50.00) for the execution of each document, and one
hundred fifty dollars ($150.00) per day for each day or portion thereof spent at
the request of the Company in the performance of acts pursuant to this
Section 7(b), plus reimbursement for any out-of-pocket expenses incurred by
Executive at the Company’s request in such performance. Executive further
understands that the absence of a request by the Company for information, or for
the making of an oath, or for the execution of any document, shall in no way be
construed to constitute a waiver of the Company’s rights under this Agreement.
Should the Company be unable to secure the Executive’s signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention, whether due to the
Executive’s mental or physical incapacity or any other cause, the Executive
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Executive’s agent and attorney in fact, to
act for and in the Executive’s behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Executive.

(c) Executive has disclosed to the Company all continuing obligations which he
has with respect to the assignment of Inventions to any previous employers, and
Executive claims no previous unpatented Inventions as his own, except for those
which have been reduced to practice and which are shown on a schedule, if any,
attached to this agreement. Executive understands that the Company does not seek
any confidential or trade secret information which Executive may have acquired
from a previous employer, and Executive will not disclose to or utilize any such
information on behalf of the Company.

(d) All writings and other works which may be copyrighted (including computer
programs) which are related to the present or planned business of the Company
and are prepared by Executive during his employment by the Company shall be, to
the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.

(e) Executive will permit the Company and its agents to use and distribute any
pictorial images which are taken of him during his employment by the Company as
often as desired for any lawful purpose. Executive waives all rights of prior
inspection or approval and releases the Company and its agents from any and all
claims or demands which Executive may have on account of the lawful use of
publication of such pictorial images.

(f) For purposes of this Agreement, “Invention” shall mean all ideas, ,
inventions, experiments, copyrightable expression, research, plans for products
or services, marketing plans, reports, strategies, processes, computer software
(including, without limitation, source code), computer programs, original works
of authorship, characters, know-how, trade secrets, information, data,
developments, discoveries, improvements, modifications, technology, algorithms,
database schema, designs, and drawings, whether or not subject to patent or
copyright protection, made, conceived, expressed, developed, or actually or
constructively reduced to

 

11



--------------------------------------------------------------------------------

practice by the Executive solely or jointly with others during the Term, which
refer to, are suggested by, or result (i) from any work which the Executive may
perform during his employment, or (ii) from any information obtained from the
Company or any affiliate of the Company, and shall not be limited to the meaning
of “Invention” under the United States patent laws.

Section 8. Agreement Not to Compete.

(a) While employed by the Company and thereafter for a period equal to the
greater of (x) one (1) year or (y) the Change in Control Severance Period in the
event of a termination pursuant to Section 5(d)(i), the Executive shall not,
directly or indirectly, anywhere in the United States:

(i) render services that are similar to the services performed by Executive for
the Company to any person, corporation, partnership or other entity that
competes with the Company (or any subsidiary) in the business of developing
small molecules for the treatment or prophylaxis of infections caused by the
influenza virus, human rhinovirus (HRV), or respiratory syncytial virus (RSV) or
in any other therapeutic area in which the Company has conducted human clinical
trials during the shorter of the period during which the Executive has been
employed or the immediately preceding one (1) year (collectively, the “Field”).
Executive agrees that this covenant is especially appropriate because, if he
worked for a competitor that is developing such small molecules, he would
inevitably make business decisions by relying on his knowledge of the Company’s
Confidential Information and Trade Secrets; thus, he would inevitably provide
such competitors with the Company’s Confidential Information and Trade Secrets.
The Company’s Confidential Information and Trade Secrets are not generally known
by others in the industry, and they would provide an unfair advantage for
competitors. Further, the Company recognizes that there are some companies who
develop or provide many products and services, some of which may be competitive
and some which may not be. Accordingly, this covenant only prohibits Executive
from rendering services similar to the services performed by Executive for the
Company to or for the benefit of only that section, division, group, subsidiary,
affiliate or operating unit of a competitor that actually operates in the Field;
or

(ii) solicit for employment of any person who was employed by the Company (or
any subsidiary) during the Executive’s employment with the Company and with whom
the Executive had contact during the last year of his employment with the
Company; or

(iii) call on or solicit, directly or indirectly for the purpose of providing
services related to the development of a compound for the treatment of
infections caused by influenza virus, HRV, or RSV, any person or entity known by
the Executive to be a customer of the Company (or of any subsidiary), or with
which the Company (or any subsidiary) was in negotiations to become a customer
of the Company (or such subsidiary), as the case may be, during the Executive’s
employment with the Company, and with whom the Executive had direct contact. For
purpose of this section, “contact” means interaction between the Executive and
the client within the last year of Executive’s employment to further the
business relationship, sell to, or perform services for the client, and
interaction between the Executive and prospective client within the last year of
Executive’s employment to develop a business relationship.

(b) If any of the restrictions contained in this Section 8 shall be deemed by
any court of competent jurisdiction to be unenforceable by reason of the extent,
duration or geographical scope thereof, or otherwise, then the parties agree
that such court shall modify such restriction, only to the extent necessary to
render it enforceable and, in its reduced form, such restriction shall then be
enforced, and in its reduced form this Section 8 shall be enforceable in the
manner contemplated hereby.

 

12



--------------------------------------------------------------------------------

(c) The Executive and the Company agree to revise the specific description of
the Company’s line of business set forth in Section 8(a) as appropriate to
reflect any material change in the Company’s business due to an in-licensing,
merger, acquisition or similar strategic transactions.

Section 9. Company Resources.

Executive may not use any of the Company’s (or any affiliate’s) equipment for
personal purposes without written permission from the Company. The Executive may
not give access to the Company’s (or any affiliate’s) offices or files to any
person not in the employ of the Company without written permission of the
Company.

Section 10. Injunctive Relief.

Executive understands and agrees that the Company will suffer irreparable harm
in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
appropriate injunctive relief, in addition to any other rights, remedies or
damages available to the Company at law or in equity.

Section 11. Severability.

In the event any of the provisions of this Agreement shall be held by a court or
other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.

Section 12. Survival.

Sections 1(d) and 4 through 18 shall survive the termination of this Agreement
and the Executive’s employment under this Agreement for any reason.

Section 13. Representations, Warranties, and Covenants.

Executive represents, warrants, and covenants that the Executive’s performance
of all the terms of this Agreement and any services to be rendered as an
employee of the Company do not and will not breach any fiduciary or other duty
or any covenant, agreement or understanding (including, without limitation, any
agreement relating to any proprietary information, knowledge or data acquired by
the Executive in confidence, trust or otherwise prior to the Executive’s
employment by the Company) to which the Executive is a party or by the terms of
which the Executive may be bound. The Executive further covenants and agrees not
to enter into any agreement or understanding, either written or oral, in
conflict with the provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 14. Accounting for Profits; Indemnification.

Executive covenants and agrees that, if the Executive shall violate any of the
Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9 hereof,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remunerations or benefits which the
Executive directly or indirectly shall have realized or may realize relating to,
growing out of or in connection with any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement. The Executive hereby agrees to defend, indemnify
and hold harmless the Company against and in respect of: (a) any and all losses
and damages resulting from, relating or incident to, or arising out of any
misrepresentation or breach by the Executive of any of the Executive’s
representations, warranties, covenants or agreements made or contained in this
Agreement; and (b) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable attorneys’ fees) incident to
the foregoing.

Section 15. General.

This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter and may
be modified only in a writing signed by the parties hereto. Failure to enforce
any provision of the Agreement shall not constitute a waiver of any term herein,
unless such waiver is made in writing. The Executive agrees that he will not
assign, transfer, or otherwise dispose of, whether voluntarily or involuntarily,
or by operation of law, any rights or obligations under this Agreement. Any
purported assignment, transfer, or disposition shall be null and void. Nothing
in this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above. The use of any gender herein shall be
applicable to all genders.

Section 16. Executive Acknowledgment.

Executive acknowledges (a) that he has consulted with, or has had the
opportunity to consult with, independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

Section 17. Section 409A.

This Agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A and the parties hereto agree to interpret, apply and administer
this Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, or as the result of the Company’s
negligence or intentional misconduct, the Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after the Executive’s
“separation from service” (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following the Executive’s separation
from service except as provided in the immediately following sentence. In such
an event, any payments or benefits that would otherwise have been made or
provided during such six-month period and which would have incurred such
additional tax under Code Section 409A shall instead be paid to the Executive in
a lump-sum cash payment on the earlier of (i) the date that is six (6) months
and one (1) day following the Executive’s separation from service or (ii) the
10th business day following the Executive’s death. If the Executive’s
termination of employment hereunder does not constitute a “separation from
service” within the meaning of Code Section 409A, then any amounts payable
hereunder on account of a termination of the Executive’s employment and which
are subject to Code Section 409A shall not be paid until the Executive has
experienced a “separation from service” within the meaning of Code Section 409A.

For purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

In addition, no reimbursement or in-kind benefit shall be subject to liquidation
or exchange for another benefit and the amount available for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
available for reimbursement, or in-kind benefits to be provided, in a subsequent
calendar year. Any reimbursement to which the Executive is entitled hereunder
shall be made no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.

Section 18. Choice of Law.

This Agreement will be governed by and construed in accordance with the laws of
the United States and the state of New York. Each party consents to the
jurisdiction and venue of the state and federal courts in New York, New York, if
applicable, in any action, suit or proceeding arising out of or relating to this
Agreement. In the event that the Company’s principal offices are ultimately
located in the Atlanta metropolitan area, this Agreement will then be governed
by and construed in accordance with the laws of the United States and the state
of Georgia. Each party will then consent to the jurisdiction and venue of the
state and federal courts in Atlanta, Georgia, if applicable, in any action, suit
or proceeding arising out of or relating to this Agreement

[Signatures appear on the following page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the date
first set forth above.

 

BIOTA PHARMACEUTICALS, INC. /s/ James Fox By: James Fox Title: Chairman

 

EXECUTIVE /s/ Russell H. Plumb Russell H. Plumb



--------------------------------------------------------------------------------

Appendix I

Chief Executive Officer and President Job Description

The Chief Executive Officer (CEO) and President will report to the Board of
Directors and will be responsible for overseeing all aspects of the Company’s
business operations, including the development and execution of strategic,
operational and financial plans, business development and investor relations
activities. He will serve as a business partner to the Board of Directors and
other members of the executive team. Also, the CEO will provide leadership and
direction to ensure the development of relevant business information, including
operational and strategic plans, for the continued growth for the Company
consistent with the plans accepted by the Board of Directors.



--------------------------------------------------------------------------------

Exhibit 1

Form of Non-Plan Stock Units Agreement

(See attached)



--------------------------------------------------------------------------------

Exhibit 2

Form of Letter Agreement for Stock Option Grant

(See attached)